Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated February 17, 2015 (including amendments thereto) with respect to the Common Stock, $0.001 par value, of ORBCOMM Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 17, 2015 Raging Capital Master Fund, Ltd. By: Raging Capital Management, LLC Investment Manager By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Chief Financial Officer Raging Capital Management, LLC By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Chief Financial Officer /s/ Frederick C. Wasch Frederick C. Wasch as attorney-in-fact for William C. Martin
